            Case 1:19-vv-00902-UNJ Document 53 Filed 04/09/21 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-902V
                                         UNPUBLISHED


    K.B.,                                                      Chief Special Master Corcoran

                         Petitioner,                           Filed: October 16, 2020
    v.                                                         Refiled in Redacted Form: April 9,
                                                               2021
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,                                            Special Processing Unit (SPU);
                                                               Ruling on Entitlement; Concession;
                        Respondent.                            Table Injury; Tetanus Diphtheria
                                                               acellular Pertussis (Tdap) Vaccine;
                                                               Shoulder Injury Related to Vaccine
                                                               Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

James Vincent Lopez, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT 1

       On June 20, 2019, K.B. filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of the tetanus, diphtheria, and acellular
pertussis (“Tdap”) vaccine administered to her on December 1, 2017. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.



1
  When this ruling was originally filed I advised of my intent to post it on the United States Court of Federal
Claims' website, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b),
Petitioner filed a timely motion to redact certain information. This decision is being reissued with Petitioner’s
name redacted to initials. Except for those changes and this footnote, no other substantive changes have
been made. This decision will be posted on the court’s website with no further opportunity to move for
redaction.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-00902-UNJ Document 53 Filed 04/09/21 Page 2 of 2




       On October 15, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent


       Medical personnel at the Division of Injury Compensation Programs,
      Department of Health and Human Services (“DICP”), have reviewed the
      petition and medical records filed in the case. It is Respondent’s position
      that Petitioner suffered SIRVA as defined by the Vaccine Injury Table.
      Specifically, Petitioner had no recent history of pain, inflammation, or
      dysfunction of her left shoulder that would explain the alleged signs,
      symptoms, examination findings and/or diagnostic studies occurring after
      vaccine injection; the onset of pain occurred within forty-eight hours after
      receipt of an intramuscular vaccination; the pain was limited to the shoulder
      in which the vaccine was administered; and, no other condition or
      abnormality has been identified to explain Petitioner’s left shoulder pain. 42
      C.F.R. §§ 100.3(a), (c)(10).

Id. at 5. Respondent further agrees that “Petitioner suffered the residual effects of her
condition for more than six months. 42 U.S.C. § 300aa- 11(c)(1)(D)(i).” Id. at 5-6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
